Citation Nr: 0306955	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cataracts or aging 
macular degeneration.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from July 1943 to January 
1946.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a September 1998 decision by the Buffalo, New 
York, Regional Office (RO).  In November 2000, the Board 
remanded the case for further development of the evidence.

In November 2000, the issues of entitlement to service 
connection for hearing loss and tinnitus were also before the 
Board.  Those claims were granted in a September 2002 rating 
decision.  Hence, those issues are no longer before the 
Board.


FINDINGS OF FACT

1.  There is no evidence that the veteran had cataracts or 
macular degeneration in service.

2.  There is no medical evidence that relates the veteran's 
cataracts or aging macular degeneration to his military 
service.


CONCLUSION OF LAW

The veteran's cataracts and aging macular degeneration were 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA duties pursuant thereto 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the September 1998 rating decision explained 
shortcomings in the veteran's claim, and an October 1998 
Statement of the Case reiterated those shortcomings and 
explained the applicable law.  A November 2000 Board decision 
referenced the shortcomings in the claim and remanded the 
case for development of evidence to overcome them.  An April 
2001 letter explained the VCAA, and solicited from the 
veteran, and offered VA help in obtaining, additional 
evidence in support of his claim.  A September 2002 
Supplemental Statement of the Case reviewed the additional 
evidentiary development, and noted that it did not overcome 
the shortcomings in the claim.  Finally, a February 2003 
letter advised the veteran that his case was being 
transferred to the Board, and invited him to send any 
evidence he had directly to the Board.  He has not responded.

The evidence of record includes the veteran's service medical 
records (apparently singed and water-damaged during the 1973 
fire at the National Personnel Records Center but otherwise 
intact), VA treatment examination reports, and treatment 
records and examination reports from health care providers 
the veteran identified.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  Further, the Board is unaware of any such 
evidence, and finds that all available probative evidence has 
been obtained and is of record.  Since there is no probative 
evidence not of record, it is not possible for VA to notify 
the veteran of additional evidence he should obtain and 
evidence VA would obtain, and any failure to provide such a 
pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of the VCAA.  The Board turns now 
to an analysis of the merits of the claims.

The veteran's service medical records include a March 1943 
entrance examination where uncorrected visual acuity was 
20/300 bilaterally, but correctable to 20/20.  The examiner 
noted that the only eye abnormality was bilateral myopia that 
was not disabling.  After an October 1944 eye examination, 
the examiner wrote a prescription for spectacles, but did not 
note an eye abnormality other than refractive error.  At a 
January 1946 separation examination, uncorrected visual 
acuity was 20/400 bilaterally, but correctable to 20/20, and 
the examiner noted that the only eye abnormality was compound 
myopic astigmatism.

The only relevant private medical evidence are three records 
from Edward Segal, OD.  One record seems to summarize eye 
examinations conducted every other August between 1988 and 
1996.  That record noted that pupils were dilated in 1994, 
and it also reflects a diagnosis of early macular 
degeneration.  It is not clear, however, whether the 
diagnosis was made in 1994, when pupils were dilated, or in 
1996, the date of the last examination recorded on that 
single record.  Indeed, on a VA release-of-information form 
dated in March 1998, the veteran said Dr. Segal diagnosed a 
"bad right eye" in 1996.  An August 1996 record noted early 
macular changes and the third record, dated in September 
1998, referred to early macular changes previously noted.

At an April 1998 VA ophthalmologic examination, the veteran 
reported that he had been told he had early aging macular 
degeneration, right eye worse than left.  Following physical 
examination the impression was early cataracts, and aging 
macular degeneration changes.  A May 1998 VA general medical 
examination also diagnosed right eye macular degeneration.

The November 2000 Board remand directed the RO to seek an 
opinion from the examiner who conducted the April 1998 VA 
examination as to the etiology of the veteran's cataracts and 
macular degeneration.

In May 2001, the veteran was afforded a VA ophthalmologic 
examination, and the report notes the history of cataracts 
and aging macular degeneration.  Following examination the 
impression was mild cataracts, and aging macular 
degeneration, bilaterally.

In a May 2002 response to the RO query regarding the etiology 
of the veteran's cataracts and aging macular degeneration, 
the examiner said those disorders are most likely normal 
aging changes and are not related to the veteran's military 
service.

Service connection is granted for injury or disease incurred 
or aggravated in active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Because the veteran is not trained in 
the field of medicine he is not competent to offer a medical 
opinion as to the etiology of an illness or disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no evidence that the veteran had either cataracts or 
aging macular degeneration in service.  Indeed, it appears 
that aging macular degeneration was first diagnosed by Dr. 
Segal in August 1996, and cataracts were first diagnosed by a 
VA examiner in April 1998.  Both of these conditions are 
insidious in their onset, and there is no competent medical 
evidence to suggest that either condition had become 
symptomatic before they were diagnosed.  Moreover, a VA 
ophthalmologist opined that both conditions were most likely 
related to the normal aging process and not to the veteran's 
military service some 55 years earlier.  There is no 
competent medical opinion to the contrary.  Accordingly, 
service connection for both conditions is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for cataracts and aging macular 
degeneration is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

